Citation Nr: 1416935	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-36 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



REMAND

The Veteran served on active duty from October 1989 to March 2000.  

This matter comes before the Board from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  (The appellant is the Veteran's spouse, who was designated as his fiduciary/payee in June 2003.)  

The appellant contends that service connection for the Veteran's diabetes is warranted.  She alleges that medications used to treat his service-connected psychiatric disorders have either caused or aggravated his diabetes.  

The Board finds that it must remand this matter to obtain an addendum opinion from the examiner who reviewed the record in December 2009.  Unfortunately, this reviewer admittedly did not have the complete evidence when he provided an opinion that the Veteran's diabetes was not caused by or aggravated by the medications used to treat his psychiatric disorder.  By the reviewer's own admission, most of the records from prior to December 2005 were not available for review, except for a general medical examination from 2001.  The reviewer submitted an addendum in July 2010, but this addendum only described reviewing records from CPRS/CAPRI, and did not indicate that the records previously unavailable had been reviewed.  Moreover, the purpose of this addendum appeared to be limited to stating why a physical examination was not necessary.  

Thus the reviewer's opinion appears to have been based on an incomplete review of the available evidence, including Social Security records dating to 1999.  (The 

appellant's representative has pointed to this deficiency in a brief dated in January 2014.)  

The representative also referred to statements describing the Veteran as developing diabetes after being put on Abilify and cited to an article from Medline Plus, a service of  the U.S. National Library of Medicine, National Institutes of Health (NIH), which stated that certain medications, including Abilify (aripiprazole), used to treat schizophrenia, can have side effects that specifically include hyperglycemia.  The Board notes that the December 2009 VA reviewer discussed medications such as olanzapine, risperidone and quetipine, described as "atypical antipsychotics" that the Veteran was shown to be placed on at various times, but did not discuss the prescription of aripiprazole, which the Veteran was shown to be taking in an active medication list of October 2009, in addition to other psychiatric medications listed, including Clonazepam and Quetipine Fumarate.  Most recently, the records from February 2012 in the electronic file show his active medication list for psychiatric symptoms to include Clonazepam, Clomipramine, Paroxetine, Ziprasidone and Quetiapine Fumurate.  The matter must be returned to the reviewer for an opinion that fully addresses the effects of all his prescribed psychiatric medications on his diabetes, including Abilify.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the December 2009 review.  If this reviewer is no longer available, forward the claims file to an appropriate medical specialist.  The reviewer is asked to provide an addendum opinion as to whether it is at least as likely as not that the Veteran's diabetes was caused by, the result of, or was made worse beyond natural progression by 

the Veteran's service-connected psychiatric disorders of obsessive compulsive disorder and schizophrenia, undifferentiated.  The reviewer is specifically asked to determine whether the Veteran's use of medications to treat his service-connected psychiatric disorder either caused the Veteran's diabetes or has made worse the diabetes.  The reviewer must provide a detailed rationale for his conclusions.  The reviewer should specifically cite to the record, to include the records from prior to December 2005 that were not previously available for review, and/or medical authority to support the opinion(s) regarding secondary service connection.  In addressing these questions, the reviewer should consider the complete antipsychotic medications shown in the record to have been used or are currently being used to treat the Veteran's psychiatric disorder, including Abilify (aripiprazole), which is specifically alleged to have caused or aggravated his diabetes.  The reviewer should discuss the article cited by the Veteran's representative in support of the Veteran's claim, from Medline Plus, which indicates that certain medications including Abilify (aripiprazole) used to treat schizophrenia, and shown by the record to have been prescribed to this Veteran, can have side effects that include hyperglycemia.  

If the reviewer determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, he/she should explain the inability to 

provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)  The reports of any study or studies relied upon by the reviewer must be associated with the claims folder.  

2.  The AOJ must ensure that all opinion reports comply with this remand and the questions presented in this request.  If any report is deficient, it must be returned to the reviewer for necessary corrective action, as appropriate.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

